Judgment, Supreme Court, New York County (Renee A. White, J.), rendered April 24, 1991, convicting defendant after a jury trial of criminal possession of a weapon in the third degree, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
Contrary to defendant’s claim on appeal, the evidence establishes that he possessed a knife with intent to use it unlawfully against his estranged wife. Viewed in the light most favorable to the People (People v Contes, 60 NY2d 620), the evidence shows that defendant resorted to physical force after his efforts to speak to his estranged wife about giving him money were rebuffed at every turn. It makes no difference if defendant innocently carried the knife as a tool of his trade; nor was it necessary for the People to prove that defendant intended to cause his wife’s injuries (People v Tellone, 155 AD2d 631, 632, lv denied 76 NY2d 744). The intent to cause injury is not necessary to the intent to use unlawfully. Concur —Murphy, P. J., Carro, Rosenberger, Asch and Kassal, JJ.